United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to. Commission File Number 0-23212 Telular Corporation (Exact name of Registrant as specified in its charter) Delaware 36-3885440 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of principal executive offices and zip code) (312) 379-8397 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X The number of shares outstanding of the Registrant's common stock, par value $.01 per share, as of July 27, 2012, the latest practicable date, was 16,679,823 shares. 1 TELULAR CORPORATION Index Part I - Financial Information Page No. Item 1.Financial Statements: Consolidated Balance Sheets June 30, 2012 (unaudited) and September 30, 2011 3 Consolidated Statements of Operations (unaudited) Three andNine Months Ended June 30, 2012 and June 30, 2011 4 Consolidated Statement of Stockholders’ Equity (unaudited) Nine Months Ended June 30, 2012 5 Consolidated Statements of Cash Flows (unaudited) Nine Months Ended June 30, 2012 and June 30, 2011 6 Notes to Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 Part II - Other Information Item 1.Legal Proceedings 37 Item 1A.Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosure 37 Item 5. Other Information 37 Item 6.Exhibits 37 Signatures 40 2 TELULAR CORPORATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) June 30, September 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred taxes, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Long term deferred taxes, net Other 69 Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Income taxes payable 96 - Current portion of long term debt - Total current liabilities Long term debt - Other long term liabilities 46 Total long term liabilities Total liabilities Stockholders' equity: Common stock; $.01 par value; 75,000,000 sharesauthorized; 21,256,736 and 19,712,493 shares issuedat June 30, 2012 and September 30, 2011, respectively Additional paid-in capital Dividends ) ) Accumulated deficit ) ) Treasury stock, at cost; 4,577,163 sharesat June 30, 2012 and September 30, 2011, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes 3 TELULAR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share data) (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, Revenue M2M service revenue $ M2M hardware sales Subtotal M2M Other product sales Total revenue Cost of sales M2M service cost of sales M2M hardware cost of sales Subtotal M2M Other product cost of sales Total cost of sales Gross margin Operating expenses Engineering and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Income from operations Other income (expense), net ) - ) Income from continuing operations before income taxes Provision for income taxes Net income $ Income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Dividends paid per share of common stock $ See accompanying notes 4 TELULAR CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In Thousands) (Unaudited) Common Stock and Additional Paid-In Capital Accumulated Treasury Stock Total Stockholders' Amount Shares Dividends Deficit Amount Shares Equity Balance at September 30, 2011 $ $ ) $ ) $ ) ) $ Comprehensive and Net Income - Stock based compensation expense - Stock issued: Purchase of SkyBitz - Options exercised - Stock withheld for strike price and taxeson options exercised ) ) - ) Restricted stock units converted - Stock withheld for taxes onrestricted stock conversions ) ) - ) Dividends paid - - ) - - - ) Dividend equivalent units issued - ) - Balance at June 30, 2012 $ $ ) $ ) $ ) ) $ See accompanying notes 5 TELULAR CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine months ended June 30, Operating Activities: Net income $ $ Adjustments to reconcile income from continuing operations to net cash provided by (used in) operating activities: Depreciation Amortization Stock based compensation expense Loss on disposal of operating assets 27 10 Deferred income taxes Changes in assets and liabilities, net of the effects of acquisition: Trade accounts receivable ) Inventories ) Prepaid expenses and other assets ) Trade accounts payable ) Accrued liabilities ) Income Taxes Payable 96 68 Net cash provided by operating activities Investing Activities: Acquisition of property and equipment ) ) Purchase of SmartTank - ) Purchase of SkyBitz ) - Net cash used in investing activities ) ) Financing Activities: Proceeds from the exercise of stock options Payment of dividends ) ) Proceeds from bank loan - Payment of bank loan ) - Stock issued for purchase of SkyBitz - Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes 6 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30. 2012 (Unaudited, in thousands, except share data) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these financial statements do not include all of the information and footnotes required by GAAP for complete financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. In the opinion of management, the accompanying financial statements include all adjustments considered necessary for a fair presentation. Operating results for the nine months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the full fiscal year ending September 30, 2012. For additional information, please refer to the consolidated financial statements and the footnotes included in the Annual Report on Form 10-K for the fiscal year ended September 30, 2011. The amounts presented herein are in U.S. dollars and are in thousands, except for per share information. 2. Summary of Significant Accounting Policies Financial Instruments Financial instruments that potentially subject Telular Corporation (“Telular”) to significant concentrations of credit risk consist principally of cash and cash equivalents, trade accounts receivable, trade accounts payable and bank borrowings. The credit risks related to cash and cash equivalents are limited to Telular’s investments of cash in money market funds and the possibility that the per-unit value of these funds may decline below $1.00.As of June 30, 2012 and September 30, 2011, the per-unit value of these funds was $1.00. June 30 September 30, Cash $ $ Money market funds 83 83 Total cash and cash equivalents $ $ At June 30, 2012 and September 30, 2011, the majority of Telular’s cash and cash equivalents are maintained at one institution, Silicon Valley Bank (“SVB”).All funds in Telular’s non-interest bearing deposit account are currently fully insured by the FDIC. Telular regularly reviews the investments that are included in the money market funds it invests in and, when appropriate, limits its credit risk by diversifying its investments.Credit risks with respect to trade accounts receivables are limited due to the diversity of customers comprising Telular’s customer base. For international sales, Telular generally receives payment in advance of shipment or irrevocable letters of credit that are confirmed by U.S. banks. Telular performs ongoing credit evaluations and charges amounts to operations when they are determined to be uncollectible. Credit risks associated with trade accounts payable are limited due to the following: (1) a significant amount of Telular’s purchases are from its contract manufactures with whom it has agreements; (2) substantially all of Telular’s significant purchases are done with accepted purchase orders and (3) substantially all of Telular’s payments to its vendors are made in U.S. currency. In determining the fair value of its financial instruments, Telular uses Level 1 guidance in which quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets. Income Taxes Telular utilizes the liability method of accounting for income taxes whereby it recognizes deferred tax assets and liabilities for future tax consequences of temporary differences between the tax basis of assets and liabilities and their reported amounts in the financial statements. Deferred tax assets are reduced by a valuation allowance if, based upon management’s estimates, it is more likely than not, that a portion of the deferred tax assets will not be realized in a future period. The estimates utilized in the recognition of deferred tax assets are subject to revision in future periods based on new facts or circumstances. Telular recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon the ultimate settlement with the relevant tax authority. Telular does not include interest and penalties related to income tax matters in tax expense. 7 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited, in thousands, except share data) Earnings Per Share Basic earnings per share of common stock is computed by dividing net earnings by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share of common stock is computed by dividing net earnings by the weighted average number of shares of common stock and common stock equivalents, which relate to the assumed exercise of stock options and warrants and the assumed conversion of restricted stock units The following table reconciles the dilutive effect of common stock equivalents: Three Months Ended June 30, Nine Months Ended June 30, Common Shares: Basic weighted average common shares outstanding Dilutive effect of stock options Dilutive effect of restricted stock units Dilutive effect of warrants - Total Net Income $ Income per common share: Basic $ Diluted $ The following stock options, restricted stock units and warrants were excluded as being antidilutive from the shares outstanding used to compute diluted earnings per share: Three Months Ended June 30, Nine Months Ended June 30, Stock options Restricted stock units - Warrants 8 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited, in thousands, except share data) Stock Based Compensation Telular has a Stock Incentive Plan, a 2008 Employee Stock Incentive Plan and a Non-Employee Director Stock Incentive Plan. The cost of stock options granted is calculated based on their grant date fair value and recognized over the vesting period.The fair value of stock options granted and warrants issued is estimated at the grant date or issuance date using a Black-Scholes stock option valuation model.Key factors in determining the valuation of a grant under the Black-Scholes model are: a volatility factor of the expected market price of Telular’s common stock, a risk-free interest rate, a dividend yield on Telular’s common stock and the expected term of the option. On November 8, 2011 Telular awarded to officers and employees 187,400 stock options and 59,300 performance stock units (“PSUs”). Telular valued the stock options granted at $333 using the Black-Scholes valuation method. The PSUs were valued at $356 based on the price of Telular’s common stock on the date of issuance. The stock options will vest over a three year period and the cost will be taken as a charge to operating expenses over the vesting period. The PSUs will be earned based on the level of achievement of certain fiscal 2012 performance measures and will vest ratably from the grant date through September 30, 2014. For fiscal 2012 these performance measures include the achievement of targeted Adjusted Earnings Before Interest, Taxes, Depreciation, Amortization and Non-Cash Compensation (“Adjusted EBITDA”) and the achievement of strategic revenue levels. The cost of these PSUs will be taken as a charge to operating expenses on a pro-rata basis over the vesting period. At September 30, 2012, the level of achievement of the performance measures will be determined and the actual amount of PSUs earned will be finalized. Also on November 8, 2011, Telular made a final determination of the performance measures related to the PSUs issued to officers and employees on February 1, 2011.As a result, an additional 3,177 PSUs were issued to officers and employees. These PSUs were valued at $21 and include the true-up of dividend equivalent units (“DEUs”) valued at $1. On November 29, 2011 in conjunction with the payment of Telular’s regular quarterly dividend, Telular issued 7,146 DEUs to director and employee holders of restricted stock units and PSUs. These DEUs were valued at $51 and were recorded as a dividend on common stock. On January 31, 2012 Telular awarded 26,915 RSUs to directors, valued at $225, based on the price of Telular’s common stock on the date of issuance.The RSUs will vest over a one year period and the cost will be taken as a charge to operating expenses on a pro-rata basis over the vesting period. On February 1, 2012, Telular awarded 46,800 PSUs to officers and employees of SkyBitz, Inc. (“SkyBitz”).The PSUs were valued at $410 based on the price of Telular’s common stock on the date of issuance.The PSUs will be earned based on the level of achievement of targeted Adjusted EBITDA over the nine months ended September 30, 2012 and will vest ratably from the grant date through September 30, 2014.The cost of these PSUs will be taken as a charge to operating expenses on a pro-rata basis over the vesting period. At September 30, 2012, the level of achievement of the performance measures will be determined and the actual amount of PSUs earned will be finalized.Subsequent to issuance of the grant, 1,400 PSUs valued at $12 were cancelled during the second quarter, and 11,700 PSUs valued at $102 were cancelled during the third quarter. On February 21, 2012 in conjunction with the payment of Telular’s regular quarterly dividend, Telular issued 6,725 DEUs to director and employee holders of RSUs and PSUs. These DEUs were valued at $53 and were recorded as a dividend on common stock. During the third quarter 161 DEUs were cancelled at a value of $1. On May 1, 2012 Telular awarded 15,000 stock options and 12,065 PSUs. Telular valued the stock options granted at $40 using the Black-Scholes valuation method. The PSUs were valued at $110 based on the price of Telular’s common stock on the date of issuance. The stock options will vest over a three-year period and the cost will be taken as a charge to operating expenses over the vesting period. 9 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited, in thousands, except share data) The PSUs will be earned based on the level of achievement of certain fiscal 2012 performance measures and will vest ratably from the grant date through September 30, 2014. 1,375 of the PSUs were granted to Telular employees and performance measures match those for the PSUs granted on November 8, 2011.The remaining 10,690 PSUs were granted to SkyBitz employees and the performance measures match those for the PSUs granted on February 1, 2012.The cost of these PSUs will be taken as a charge to operating expenses on a pro-rata basis over the vesting period. At September 30, 2012, the level of achievement of the performance measures will be determined and the actual amount of PSUs earned will be finalized. Also on May 1, 2012, Telular awarded 3,300 RSUs to directors, valued at $30, based on the price of Telular’s common stock on the date of issuance.The RSUs will vest over a nine-month period and the cost will be taken as a charge to operating expenses on a pro-rata basis over the vesting period. On May 22, 2012, in conjunction with the payment of Telular’s regular quarterly dividend, Telular issued 7,494 DEUs to director and employee holders of RSUs and PSUs. These DEUs were valued at $56 and were recorded as a dividend on common stock. Subsequent to this grant, 155 DEUs were cancelled at a value of $1. Telular recognized stock-based compensation expense as follows: Three Months Ended June 30, Nine Months Ended June 30, Stock based compensation: Stock options $
